Citation Nr: 0839726	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disease, to 
include skin cancer.

3.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in September 2008, at the Waco RO, before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

After reviewing the veteran's claims folder, the Board finds 
that additional evidence that is potentially pertinent to the 
veteran's claims herein has been identified by the record, 
and that an attempt should be made, with all necessary 
assistance by the veteran, to obtain these records.  
Specifically, at his September 2008 hearing, the veteran 
indicated that he has been awarded disability benefits from 
the Social Security Administration (SSA).  Although the 
veteran indicated that he received SSA disability benefits 
for his back and his leg, the United States Court of Appeals 
for Veterans Claims (Court) has repeatedly held that when VA 
is on notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).  Further, the Veterans 
Claims Assistance Act of 2000 (VCAA) emphasizes the need for 
VA to obtain records from other Government agencies.  38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002 & Supp. 2007).  
Under these circumstances, an attempt should be made by the 
RO, with the assistance of the veteran, to obtain these 
records.

In addition, it appears that the veteran's complete personnel 
file is not of record.  In this regard, the envelope 
containing the veteran's service treatment records states 
"Includes extracts from 201 file."  The veteran's complete 
personnel file may contain additional information that may 
assist the veteran with his claim for entitlement to service 
connection for PTSD, specifically, it may contain information 
that may assist VA in verifying his alleged stressors.  In 
this regard, the veteran stated that he volunteered for 
perimeter guard duty with another unit; however, no evidence 
of this is currently of record.  Therefore, the RO should 
request the veteran's complete personnel file and associate 
it with the veteran's claims folder. 

The Board also observes that at his September 2008 hearing, 
the veteran further testified about his claimed in-service 
stressors, including being subjected to sniper fire, 
witnessing the deaths of a Vietnamese soldier and a fellow 
serviceman.  
Previously, the RO indicated in a July 2008 Formal Finding 
that the veteran did not provide sufficient detail regarding 
his alleged in-service stressors, and as such, no attempt was 
made by VA to corroborate these stressors identified by the 
veteran with the JSRRC.  Under these circumstances, the 
veteran should be given a final opportunity to provide any 
additional details necessary to corroborate his claims, such 
as the specific dates and places of the claimed incidents, 
and if deemed feasibly, the RO should then attempt to verify 
these claimed in-service stressors.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  However, in April 
2007, a VAMC psychologist diagnosed the veteran with PTSD.  
If one or more of the veteran's stressors are confirmed or it 
is established that the veteran did engage in combat with the 
enemy, the RO should provide the veteran with a VA 
examination to determine whether the veteran currently has 
PTSD and whether it is related to a verified in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran to 
determine if he has been awarded 
disability benefits from the Social 
Security Administration (SSA) at any time 
since his discharge from the service.  If 
so, the RO must request all materials, to 
include medical records, regarding the 
veteran's SSA claim, together with its 
decision awarding the veteran disability 
benefits.  These records must be 
associated with the claims file.  If 
records are not available, a note to that 
effect must be included in the veteran's 
claims folder.

2.  The RO should request the veteran's 
complete personnel file and associate it 
with the veteran's claims file.  If the 
records are not available, a note to that 
effect must be included in the veteran's 
claims folder.

3.  The RO should contact the veteran and 
offer him a final opportunity to provide 
any additional information he can remember 
regarding his claimed stressors as well as 
inform him of the importance of providing 
as much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the date the 
incident occurring (within a three month 
range), the names of casualties, and any 
identifying information concerning any 
other individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

With this information, the RO should make 
a determination as to whether verifying 
the veteran's claimed stressor(s) is/are 
feasible.  

If deemed potentially verifiable, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary, a copy of the veteran's DD 
214, and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315- 
3802, or any other appropriate agency for 
verification of the alleged stressful 
events in service.  The JSRRC should be 
provided with a copy of any information 
obtained above and should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  

4.  If the RO is able to verify any of the 
veteran's claimed in-service stressors or 
determines that the veteran engaged in 
combat with the enemy, the veteran should 
be afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner the summary of any verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




